Title: From Benjamin Franklin to Mary Hewson, 10 January 1780
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My very dear Friend
Passy, Jan. 10. 1780
Your kind Letter of May 30. 79. came to my hands but a few days since, by Dr Ingenhausz, who has also brought the Milk pot. The Copper Vessel I received long ago. I hear that your Affairs are settled to your Satisfaction, on which I congratulate you with sincere Pleasure. You end your Letter with this endearing Expression of Friendship, “I wish we could meet!”.— And now why may we not meet? I live here in a pleasant Village within two Miles of Paris, a lofty Situation, with good Air, have a fine large Garden & neighbouring Woods to walk in; in which Village you might find Lodgings or a small House, sufficient to accommodate your self, good Mother & Children. There are in the Village a Number of Boarding Schools, in which the young ones might soon learn the Language, and a Number of good Families that form a most amiable Society.— You would soon be respected & belov’d among them. You will see by the enclos’d that you have already some Character in France. I can furnish you with a Passport. You formerly had Thoughts of coming hither. Think again and tell me the Result. In one of your Letters, you mention your being 4½ Guineas in my Debt, and desire my Orders what to do with it.— I have a Grandson at Geneva, about the Age of your eldest Son, who I am afraid will forget his English if he has not some entertaining English Books to read. I wish therefore that you would make a little Collection for him, of your Choice, to the value of 2 Guineas & a quarter, and send them to me by the first convenient Opportunity (or bring them yourself) and that you would purchase with the other half of the Money exactly the same Collection & present it to my Godson, with my Blessing. I lent to my good Friend Dr Hawkesworth, the Persian Tales in 5 Volumes, French, which were never return’d to me; they are said to be written in the purest & most elegant Stile of that Language: They may be of use to your Son, if he is to learn French, and therefore I desire you would present my Respects to Mrs Hawksworth, reclaim them for me, and give them also to the dear good Child, whose pretty Prattle & Good Nature I remember well, and whom I love very tenderly.—
Present my affectionate Respects to your good Mother, & believe me, my dear Friend, ever Yours,
B Franklin
Mrs HewsonSent
